ITEMID: 001-89395
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MERKUSHEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Aleksey Nikolayevich Merkushev, is a Russian national who was born in 1959 and lives in Gatchina, a town in the Leningrad Region. The Russian Government (“the Government”) were represented by Ms V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
A retired serviceman, the applicant sued his command for the provision of a flat and discharge allowance.
By a judgment of 25 October 2000, amended on appeal on 20 November 2000, the Military Court of the Pushkin Garrison ordered the command to provide the applicant out of turn with a flat located at his last place of service and meeting statutory norms, and to pay him the discharge allowance due. This judgment became binding on 20 November 2000, but has not been fully enforced.
On an unspecified date the command paid to the applicant the discharge allowance.
On 14 March 2001 the command offered the applicant a flat of 42.4 m² in Krasnoye Selo, but the applicant refused this offer because he considered the flat too small.
On 6 September 2002 the Military Court clarified the judgment's mode of enforcement. According to the court, the command had to give to the applicant's family a flat to be allocated to the command by federal authorities, or to pay to the applicant's family a housing subsidy allocated to the command by federal or local authorities.
In November 2003 and January 2004 the command offered to the applicant two other flats, but he refused them too. In February 2006 the command offered the applicant a flat under the Programme “State Housing Vouchers”, but the applicant refused this offer.
On bailiffs' requests, in 2002–07 courts several times adjourned the enforcement because the applicant had refused the command's offers, and because no other flats were available.
Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
